DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Paragraph 3, Line 1: “the rear bag panel 3” should be --the bottom bag panel 3--; and 
Paragraph 62, Line 4: “the rear bag panel 3” should be --the bottom bag panel 3--.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
In line 4, “the connecting panel” should be --the at least one connecting panel--;
In line 12, “sequence,;” should be --sequence, wherein--;
In line 14 “channel,” should be --channel, wherein--;
In line 16, “bag,” should be --bag, wherein--; 
In line 17, “opening,” should be --opening, and wherein--;
In line 19, “connects” should be --connects to--; and 
In line 20, “connects” should be --connects to--. 
Claim 5 is objected to because of the following informalities: 
In line 3, “vacuum compression bag” should be --bag body--; and
In line 5, “a lateral side” should be --the lateral side--.
Claim 18 is objected to because of the following informalities: In line 2, “ angle formed” should be --angle is formed--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “A one-way air outlet channel, adapted for a vacuum compression bag” in lines 1-2 and further goes on to recite the limitation “ the vacuum compression bag having a bag body that has a split structure, the bag body of the vacuum compression bag including a front bag panel, a rear bag panel, and at least one connecting panel, wherein the connecting panel is divided into a first connecting surface and a second connecting surface along a fold line, the one-way air outlet channel is made of a flexible material, is arranged in the vacuum compression bag, and is located between the front bag panel and the first connecting surface and/or between the rear bag panel and the second connecting surface” in lines 2-9. 
The preamble of the claim suggests that the claim is directed toward “a one-way air outlet channel”. However, the specific recited structure of the vacuum compression bag and the specific recited structural relationship between the one-way air outlet channel and the vacuum compression bag renders the claim indefinite because it is not clear whether Applicant is claiming the one-way air outlet channel alone or in combination with the vacuum compression bag. Accordingly, the metes and bounds of the patent protection desired cannot be ascertained. 
For the purpose of examination, claim 1 will be considered to be directed toward a one-way air outlet channel. 
Claims 2-5 similarly define structural features of the bag and define structural relationships between the one-way air outlet channel and the bag and thus, are rendered indefinite for the same reasons provided above with respect to claim 1. 
Claim 6 recites the limitation “the horizontal air channel comprises a first horizontal air channel and a second horizontal air channel, the first horizontal air channel and the second horizontal air channel are parallel with each other…and a corner point is formed between the first horizontal air channel and the second horizontal air channel, such that the horizontal air channel forms a U-shaped structure…”. 
However, it is not clear how the horizontal air channel can be both horizontal and U-shaped. The structure intended by the claim is understood to define the structure depicted in figure 5, wherein a first lower horizontal air channel is connected to a second upper parallel horizontal air channel. While each of the first and second horizontal air channels individually define a horizontal air channel, they do not define a horizontal air channel together as a whole. 
Claim 11 recites the limitations “two lateral sides of the first connecting surface are respectively pressed against at least one end section of two lateral sides of the front bag panel to form a first upper lateral side or a first lower lateral side” and “two lateral sides of the second connecting surface are respectively pressed against at least one end section of two lateral sides of the rear bag panel to form a second upper lateral side or a second lower lateral side”. 
However, the language “at least one end section” includes more than one end section. Accordingly, it is not clear how the two lateral sides of the first and second connecting surfaces can be pressed against more than one end section of the two lateral sides of the front and rear bag panels. 
For the purpose of examination, two lateral sides of the first connecting surface will be considered to be pressed against one end section of two lateral sides of the front bag panel and two lateral sides of the second connecting surface will be considered to be pressed against one end section of two lateral sides of the rear bag panel.
Claim 11 is further replete with indefinite language. The claim language is confusing and does not properly and clearly define the structure of the bag. 
For example, claim 11 recites the limitation “two lateral sides of the first connecting surface are respectively pressed against at least one end section of two lateral sides of the front bag panel to form a first upper lateral side or a first lower lateral side…and the first upper lateral side and the first lower lateral side are served as a first lateral side” in lines 6-10.
The claim defines a first upper lateral side or a first lower lateral side being formed where lateral sides of the first connecting surface and lateral sides of the front bag wall are attached. Thus, when the lateral sides of the first connecting surface are attached to the lateral sides of the front bag wall only one of the first upper lateral side or the first lower lateral side is formed. It is therefore not clear how the first upper lateral side and the first lower lateral side can serve as a first lateral side. 
For the purpose of examination, the claim will be considered as presented in the rejection below.  
Claims 12, 14 and 17 are replete with indefinite language. Claim 12 limits the previously defined at least one connecting panel to “a top bag panel” but fails to properly define a relationship between the features of the at least one connecting panel and the features of the top bag panel. Claim 14 limits the previously defined at least one connecting panel to “a bottom bag panel” but fails to properly define a relationship between the features of the at least one connecting panel and the features of the bottom bag panel. Claim 17 limits the previously defined at least one connecting panel to both “a top bag panel” and “a bottom bag panel” but fails to properly define a relationship between the features of the at least one connecting panel and the features of the top bag panel and the bottom bag panel.
For example, claim 12 fails to properly define a relationship between the first and second top surface of the top bag panel and the previously defined first and second connecting surface of the at least one connecting panel (claim 1) and fails to properly define a relationship between the two lateral sides of the first top surface and the two lateral sides of the first connecting surface. 
Claim 12 must properly define a relationship between each feature of the top bag panel and each feature of the previously defined at least one connecting panel, claim 14 must properly define a relationship between each feature of the bottom bag panel and each feature of the previously defined at least one connecting panel, and claim 17 must properly define a relationship between each feature of the top and bottom bag panels and each feature of the previously defined at least one connecting panel. 
For the purpose of examination, the at least one connecting panel will be considered to be a top bag panel and/or a bottom bag panel. 
Claim 12 also recites the limitation “the bag opening is formed between an outer edge of the first top surface parallel to the fold line and the top edge of the front bag panel”. However, claim 11, from which claim 12 depends, requires “a bag opening is formed at an upper end of the bag body or formed by a top edge of the front bag panel and a top edge of the rear bag panel, or the bag opening of the bag body is formed by an outer edge of the second connecting surface parallel to the fold line and the top edge of the rear bag panel”.
Accordingly, the conflicting bag opening structures defined in claims 11 and 12 further render claim 12 indefinite as the intended structure of the bag opening cannot be ascertained and thus, the metes and bounds of the patent protection desired cannot be ascertained. 
For the purpose of examination, the bag opening will be considered to have a structure consistent with the structures defined in claim 11. 
Claim 13 recites the limitation “the one-way air outlet channel is proved at each of four corners of the vacuum compression bag formed between the first top surface and the front bag panel, and between the second top surface and the rear bag panel”.
However, it is not clear how the one-way air outlet channel can be provided at each of the four corners as claimed if the bag opening is formed between an outer edge of the first top surface parallel to the fold line and the top edge of the front bag panel, as required by claim 12. The specification also fails to disclose or further describe the claimed structure and thus, fails to clarify the claimed structure. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 6 recites the limitation “the horizontal air channel comprises a first horizontal air channel and a second horizontal air channel, the first horizontal air channel and the second horizontal air channel are parallel with each other…and a corner point is formed between the first horizontal air channel and the second horizontal air channel, such that the horizontal air channel forms a U-shaped structure…”. 
However, it is not clear how the horizontal air channel can be both horizontal and U-shaped. The structure intended by the claim is understood to define the structure depicted in figure 5, wherein a first lower horizontal air channel is connected to a second upper parallel horizontal air channel. While each of the first and second horizontal air channels individually define a horizontal air channel, they do not define a horizontal air channel together as a whole. 
Accordingly, claim 6 is of improper dependent form for failing to include all the limitations of the claim upon which it depends. 
Claim 12 recites the limitation “the bag opening is formed between an outer edge of the first top surface parallel to the fold line and the top edge of the front bag panel”. However, claim 11, from which claim 12 depends, requires “a bag opening is formed at an upper end of the bag body or formed by a top edge of the front bag panel and a top edge of the rear bag panel, or the bag opening of the bag body is formed by an outer edge of the second connecting surface parallel to the fold line and the top edge of the rear bag panel”. 
Accordingly, claim 12 is of improper dependent form for failing to include all the limitations of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koesters (DE 10 2007 062 814 A1 and Translation). 
Regarding claim 1, Koesters teaches a one-way air outlet channel, adapted for a vacuum compression bag, wherein the one-way air outlet channel is made of a flexible material, is arranged in the vacuum compression bag, and is located between overlapping bag panels, wherein the one-way air outlet channel comprising an air inlet opening, a horizontal air channel (9), an inclined air channel (between welds 13), a vertical air channel (9), and an air outlet opening (11) arranged in communication with one another in sequence, wherein one end of the horizontal air channel is the air inlet opening in communication with a space inside the bag, and the other end of the horizontal air channel is in communication with the inclined air channel, wherein the air outlet opening in communication with the outside is provided on the bag, wherein a bottom end of the vertical air channel is in communication with the air outlet opening, and wherein a top end of the vertical air channel is in communication with the inclined air channel, such that at least two corner points are formed at a location where the horizontal air channel connects to the inclined air channel and at a location where the inclined air channel connects to the vertical air channel (Translation paragraphs 1-21 and Fig. 4).
Regarding claim 2, Koesters teaches the one-way air outlet channel of claim 1 above, wherein the one-way air outlet channel is formed by pressing the overlapping bag panels (Translation paragraphs 11, 20). 
Regarding claim 3, Koesters teaches the one-way air outlet channel of claim 2 above, wherein the air outlet opening is arranged on a lateral side of the bag close to a bottom edge (Fig. 4). 
Regarding claim 4, Koesters teaches the one-way air outlet channel of claim 3 above, wherein the one-way air outlet channel is arranged at a corner of the bag (Fig. 4). 
Regarding claim 5, Koesters teaches the one-way air outlet channel of claim 3 above, wherein the horizontal air channel is arranged along the bottom edge of the bag, the air inlet opening faces a center of the bottom edge of the bag, and the air outlet opening is arranged at the lateral side of the bag and close to the bottom edge (Fig. 4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 7,452,132 B2) in view of Koesters. 
Regarding claim 1, Tang teaches a one-way air outlet channel (51), adapted for a vacuum compression bag, wherein the one-way air outlet channel is made of a flexible material, is arranged in the vacuum compression bag, and is located between overlapping bag panels (column 1 line 65-column 2 line 60 and FIG. 1-7).
Tang fails to teach the one-way air outlet channel comprising an air inlet opening, a horizontal air channel, an inclined air channel, a vertical air channel, and an air outlet opening arranged in communication with one another in sequence, wherein one end of the horizontal air channel is the air inlet opening in communication with a space inside the bag, and the other end of the horizontal air channel is in communication with the inclined air channel, wherein the air outlet opening in communication with the outside is provided on the bag, wherein a bottom end of the vertical air channel is in communication with the air outlet opening, and wherein a top end of the vertical air channel is in communication with the inclined air channel, such that at least two corner points are formed at a location where the horizontal air channel connects to the inclined air channel and at a location where the inclined air channel connects to the vertical air channel.
Koesters teaches an analogous one-way air outlet channel, adapted for a vacuum compression bag, wherein the one-way air outlet channel is made of a flexible material, is arranged in the vacuum compression bag, and is located between overlapping bag panels. Koesters further teaches an improved one-way air outlet channel having a labyrinth air path that increases air tightness and prevents air or contaminants from entering the channel and penetrating the bag, wherein the one-way air outlet channel comprises an air inlet opening, a horizontal air channel (9), an inclined air channel (between welds 13), a vertical air channel (9), and an air outlet opening (11) arranged in communication with one another in sequence, wherein one end of the horizontal air channel is the air inlet opening in communication with a space inside the bag, and the other end of the horizontal air channel is in communication with the inclined air channel, wherein the air outlet opening in communication with the outside is provided on the bag, wherein a bottom end of the vertical air channel is in communication with the air outlet opening, and wherein a top end of the vertical air channel is in communication with the inclined air channel, such that at least two corner points are formed at a location where the horizontal air channel connects to the inclined air channel and at a location where the inclined air channel connects to the vertical air channel (Translation paragraphs 1-21 and Fig. 4).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to repace the one-way air outlet channel of Tang with the improved one-way air outlet channel of Koesters, such that the one-way air outlet channel comprises an air inlet opening, a horizontal air channel, an inclined air channel, a vertical air channel, and an air outlet opening arranged in communication with one another in sequence, wherein one end of the horizontal air channel is the air inlet opening in communication with a space inside the bag, and the other end of the horizontal air channel is in communication with the inclined air channel, wherein the air outlet opening in communication with the outside is provided on the bag, wherein a bottom end of the vertical air channel is in communication with the air outlet opening, and wherein a top end of the vertical air channel is in communication with the inclined air channel, such that at least two corner points are formed at a location where the horizontal air channel connects to the inclined air channel and at a location where the inclined air channel connects to the vertical air channel, in order to provide a labyrinth air path that increases air tightness and prevents air or contaminants from entering the channel and penetrating the bag. 
Regarding claim 2, Tang as modified by Koesters teaches the one-way air outlet channel of claim 1 above, wherein the one-way air outlet channel is formed by pressing the overlapping bag panels (Tang: column 2 lines 18-35 and Koesters: Translation paragraphs 11, 20). 
Regarding claim 3, Tang as modified by Koesters teaches the one-way air outlet channel of claim 2 above, wherein the air outlet opening is arranged on a lateral side of the bag close to a bottom edge (Koesters: Fig. 4). 
Regarding claim 4, Tang as modified by Koesters teaches the one-way air outlet channel of claim 3 above, wherein the one-way air outlet channel is arranged at a corner of the bag (Koesters: Fig. 4). 
Regarding claim 5, Tang as modified by Koesters teaches the one-way air outlet channel of claim 3 above, wherein the horizontal air channel is arranged along the bottom edge of the bag, the air inlet opening faces a center of the bottom edge of the bag, and the air outlet opening is arranged at the lateral side of the bag and close to the bottom edge (Koesters: Fig. 4). 
Regarding claim 11, Tang as modified by Koesters teaches a vacuum compression bag, comprising the one-way air outlet channel of claim 1 above, wherein the vacuum compression bag comprises a bag body having a split structure, the bag body of the vacuum compression bag includes a front bag panel (1), a rear bag panel (2), and at least one connecting panel (3), and the at least one connecting panel is divided into a first connecting surface and a second connecting surface along a fold line, wherein two lateral sides of the first connecting surface are respectively pressed against a lower end section of two lateral sides of the front bag panel to form first lower lateral sides, wherein two lateral sides of the second connecting surface are respectively pressed against a lower end section of two lateral sides of the rear bag panel to form second lower lateral sides, wherein remaining portions of the two lateral sides of the front bag panel and remaining portions of the two lateral sides of the rear bag panel are pressed against each other to form third lateral sides, the first lower lateral sides, the second lower lateral sides and the third lateral sides form respective lateral sides of the bag body, wherein a bag opening is formed at an upper end of the bag body or formed by a top edge of the front bag panel and a top edge of the rear bag panel and comprises a buckle mechanism (42) arranged for sealing the bag opening (Tang: column 1 line 65-column 2 line 60 and FIG. 1-7), and wherein the one-way air outlet channel is provided in the bag body (Koesters: Translation paragraphs 1-21 and Fig. 4). See 112(b) rejection above. 
Regarding claim 14, Tang as modified by Koesters teaches the vacuum compression bag of claim 11 above, wherein the at least one connecting panel is a bottom bag panel (Tang: FIG. 1-5). See 112(b) rejection above. 
Regarding claim 16, Tang as modified by Koesters teaches the vacuum compression bag of claim 14 above, wherein the one-way air outlet channel is provided at each of the four corners of the vacuum compression bag formed between the first bottom connecting surface and the front bag panel, and between the second bottom connecting surface and the rear bag panel (Koesters: Fig. 1, 2, 4).
Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Koesters, as applied to claim 11 above, and further in view of Chang (FR 2975084 A3 and Translation). 
Regarding claim 12, Tang as modified by Koesters teaches the vacuum compression bag of claim 11 above, but fails to teach the at least one connecting panel being a top bag panel. See 112(b) rejection above. 
Chang teaches an analogous vacuum compression bag comprising a bag body having a split structure, wherein the bag body includes a front bag panel (1a), a rear bag panel (1b), and at least one connecting panel (2, 3). Chang further teaches that it is known and desirable in the prior art to configure the bag such that the at least one connecting panel includes a top connecting panel (2) that defines a 3D storage space for properly storing larger items (English Translation, Background of the invention and FIG. 1, 2, 5, 6, 11).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Tang by configuring the at least one connecting panel to include a top bag panel, as taught by Chang, in order to define a 3D storage space that allows larger items to be properly stored.  
Regarding claim 17, Tang as modified by Koesters teaches the vacuum compression bag of claim 11 above, wherein the at least one connecting panel includes a bottom bag panel (Tang: FIG. 1-5)  but fails to teach the at least one connecting panel further including a top bag panel. See 112(b) rejection above.
Chang teaches an analogous vacuum compression bag comprising a bag body having a split structure, wherein the bag body includes a front bag panel (1a), a rear bag panel (1b), and at least one connecting panel (2, 3). Chang further teaches that it is known and desirable in the prior art to configure the bag such that the at least one connecting panel includes a bottom connecting panel (3) and a top connecting panel (2) so as to define a 3D storage space for properly storing larger items (English Translation, Background of the invention and FIG. 1, 2, 5, 6, 11).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Tang by configuring the at least one connecting panel to further include a top bag panel, as taught by Chang, in order to define a 3D storage space that allows larger items to be properly stored.  
Claims 1-5, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Calvo et al. (US 2009/0190863 A1, hereinafter Calvo) in view of Koesters. 
Regarding claim 1, Calvo teaches a one-way air outlet channel, adapted for a vacuum compression bag, wherein the one-way air outlet channel is made of a flexible material, is arranged in the vacuum compression bag, and is located between overlapping bag panels (paragraphs 20-45 and FIG. 3-8).
Calvo fails to teach the one-way air outlet channel comprising an air inlet opening, a horizontal air channel, an inclined air channel, a vertical air channel, and an air outlet opening arranged in communication with one another in sequence, wherein one end of the horizontal air channel is the air inlet opening in communication with a space inside the bag, and the other end of the horizontal air channel is in communication with the inclined air channel, wherein the air outlet opening in communication with the outside is provided on the bag, wherein a bottom end of the vertical air channel is in communication with the air outlet opening, and wherein a top end of the vertical air channel is in communication with the inclined air channel, such that at least two corner points are formed at a location where the horizontal air channel connects to the inclined air channel and at a location where the inclined air channel connects to the vertical air channel.
Koesters teaches an analogous one-way air outlet channel, adapted for a vacuum compression bag, wherein the one-way air outlet channel is made of a flexible material, is arranged in the vacuum compression bag, and is located between overlapping bag panels. Koesters further teaches an improved one-way air outlet channel having a labyrinth air path that increases air tightness and prevents air or contaminants from entering the channel and penetrating the bag, wherein the one-way air outlet channel comprises an air inlet opening, a horizontal air channel (9), an inclined air channel (between welds 13), a vertical air channel (9), and an air outlet opening (11) arranged in communication with one another in sequence, wherein one end of the horizontal air channel is the air inlet opening in communication with a space inside the bag, and the other end of the horizontal air channel is in communication with the inclined air channel, wherein the air outlet opening in communication with the outside is provided on the bag, wherein a bottom end of the vertical air channel is in communication with the air outlet opening, and wherein a top end of the vertical air channel is in communication with the inclined air channel, such that at least two corner points are formed at a location where the horizontal air channel connects to the inclined air channel and at a location where the inclined air channel connects to the vertical air channel (Translation paragraphs 1-21 and Fig. 4).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to replace the one-way air outlet channel of Calvo with the improved one-way air outlet channel of Koesters, such that the one-way air outlet channel comprises an air inlet opening, a horizontal air channel, an inclined air channel, a vertical air channel, and an air outlet opening arranged in communication with one another in sequence, wherein one end of the horizontal air channel is the air inlet opening in communication with a space inside the bag, and the other end of the horizontal air channel is in communication with the inclined air channel, wherein the air outlet opening in communication with the outside is provided on the bag, wherein a bottom end of the vertical air channel is in communication with the air outlet opening, and wherein a top end of the vertical air channel is in communication with the inclined air channel, such that at least two corner points are formed at a location where the horizontal air channel connects to the inclined air channel and at a location where the inclined air channel connects to the vertical air channel, in order to provide a labyrinth air path that increases air tightness and prevents air or contaminants from entering the channel and penetrating the bag. 
Regarding claim 2, Calvo as modified by Koesters teaches the one-way air outlet channel of claim 1 above, wherein the one-way air outlet channel is formed by pressing the overlapping bag panels (Calvo: paragraphs 27-29 and Koesters: Translation paragraphs 11, 20).
Regarding claim 3, Calvo as modified by Koesters teaches the one-way air outlet channel of claim 2 above, wherein the air outlet opening is arranged on a lateral side of the bag close to a bottom edge (Koesters: Fig. 4). 
Regarding claim 4, Calvo as modified by Koesters teaches the one-way air outlet channel of claim 3 above, wherein the one-way air outlet channel is arranged at a corner of the bag (Koesters: Fig. 4). 
Regarding claim 5, Calvo as modified by Koesters teaches the one-way air outlet channel of claim 3 above, wherein the horizontal air channel is arranged along the bottom edge of the bag, the air inlet opening faces a center of the bottom edge of the bag, and the air outlet opening is arranged at the lateral side of the bag and close to the bottom edge (Koesters: Fig. 4). 
Regarding claim 11, Calvo as modified by Koesters teaches a vacuum compression bag, comprising the one-way air outlet channel of claim 1 above, wherein the vacuum compression bag comprises a bag body having a split structure, the bag body of the vacuum compression bag includes a front bag panel (6), a rear bag panel (12), and at least one connecting panel (68), and the at least one connecting panel is divided into a first connecting surface and a second connecting surface along a fold line (Calvo: FIG. 3, 4), wherein two lateral sides of the first connecting surface are respectively pressed against a lower end section of two lateral sides of the front bag panel to form first lower lateral sides (Calvo: 16/18 below 68 and Koesters: 5 below 3), wherein two lateral sides of the second connecting surface are respectively pressed against a lower end section of two lateral sides of the rear bag panel to form second lower lateral sides (Calvo: 16/18 below 68 and Koesters: 5 below 3), wherein remaining portions of the two lateral sides of the front bag panel and remaining portions of the two lateral sides of the rear bag panel are pressed against each other to form third lateral sides (Calvo: 16/18 above 68 and Koesters: 5 above 3), the first lower lateral sides, the second lower lateral sides and the third lateral sides form respective lateral sides of the bag body, wherein a bag opening is formed at an upper end of the bag body or formed by a top edge of the front bag panel and a top edge of the rear bag panel and comprises a buckle mechanism (8) arranged for sealing the bag opening (Calvo: paragraph 28 and FIG. 3), and wherein the one-way air outlet channel is provided in the bag body (Koesters: Translation paragraphs 1-21 and Fig. 4). See 112(b) rejection above. 
Regarding claim 14, Calvo as modified by Koesters teaches the vacuum compression bag of claim 11 above, wherein the at least one connecting panel is a bottom bag panel (Calvo: FIG. 3, 4). See 112(b) rejection above. 
Regarding claim 15, Calvo as modified by Koesters teaches the vacuum compression bag of claim 14 above, wherein the first lower lateral side and the second lower lateral side are pressed together to form a reinforced lateral side (Calvo: paragraph 29 and FIG. 3). 
Regarding claim 16, Calvo as modified by Koesters teaches the vacuum compression bag of claim 14 above, wherein the one-way air outlet channel is provided at each of the four corners of the vacuum compression bag formed between the first bottom connecting surface and the front bag panel, and between the second bottom connecting surface and the rear bag panel (Calvo: paragraph 31, FIG. 3, 4 and Koesters: Fig. 1, 2, 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734 

/JES F PASCUA/Primary Examiner, Art Unit 3734